Citation Nr: 9905602	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-13 375	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to the assignment of an original evaluation 
greater than 10 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970. His awards and decorations include the Silver Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) granting the veteran service 
connection and assigning him a 10 percent evaluation for 
PTSD.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
the equitable adjudication of the veteran's claim.

2.  The veteran's PTSD symptomatology, which includes 
nightmares, sleep interference and a constricted, intense and 
irritable affect, as well as a need for mental health 
therapy, is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent for 
PTSD, effective July 15, 1997, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.125-4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to the assignment of 
a higher evaluation for his PTSD because the current 10 
percent evaluation does not adequately reflect the severity 
of his symptomatology.  The Board acknowledges the veteran's 
contention; however, the preliminary inquiry before the Board 
is whether the veteran has satisfied his burden of submitting 
a well-grounded claim, and if so, whether the VA has properly 
assisted him in the development of his claim.  A mere 
allegation that a service-connected disability is more severe 
is sufficient to establish a well-grounded claim for a higher 
evaluation.  See Caffrey v. Brown, 6 Vet. App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In light of the veteran's previously noted contention, the 
Board finds his claim well grounded.  The Board also is 
satisfied that the record contains all relevant evidence 
necessary for an equitable disposition of this appeal.  
Therefore, no further assistance to the veteran is required.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects the 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's PTSD is evaluated as 10 percent disabling 
pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  DC 9411 provides that a 
10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where symptomatology causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411.

By rating decision dated February of 1998, the RO granted the 
veteran service connection and assigned him a 10 percent 
evaluation for PTSD, effective July 15, 1997.  In March 1998, 
he requested the assignment of a higher evaluation. At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings. Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).

The RO's February 1998 assignment of the 10 percent 
evaluation was based on a September 1997 report of VA 
examination, which is the only medical evidence of record.  
During the VA examination, the veteran reported that: he 
worked part time as an accountant; his business was "going 
downhill" for the last four to five years; his chief 
emotional problem was a poor sleeping habit; he had 
nightmares, but no flashbacks or panic attacks; he had 
recurring thoughts of Vietnam; he was occasionally absent 
minded; he had difficulty getting close to people; he loved 
his second wife; he had no phobias, depression or thoughts of 
suicide; and he had never seen a psychiatrist or been 
hospitalized for psychiatric problems.  Objectively, the 
veteran was alert, oriented, ectomorphic and cooperative, and 
he had good hygiene and grooming.  He did not have motor 
agitation, motor retardation, a formal thought disorder, 
suicidal or homicidal ideations, psychotic symptoms or 
cognitive impairment.  His affect was constricted, mildly 
increased in intensity, and irritable.  The examiner 
diagnosed PTSD and assigned a GAF score of 75 to 85.  He 
indicated that the veteran's nightmares and short temper 
affect his relationship with his wife and his occupational 
functioning, and that his symptoms might benefit from 
psychiatric care.  

Based on the above symptoms and findings, the Board finds 
that PTSD is more appropriately evaluated as 30 percent 
disabling.  The medical evidence of record discloses that the 
veteran has nightmares, sleep interference and a constricted, 
intense and irritable affect, symptoms that the VA examiner 
believed warranted a GAF score of 75 to 85.  According to 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which the VA has adopted at 38 C.F.R. §§ 
4.125, 4.130, such a score represents transient and 
expectable reactions to psychosocial stercorous (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

The veteran has been shown to have nightmares that interfere 
with his sleep and a temper that interferes with his 
relationship with his wife and his occupational functioning. 
There is evidence that the veteran's slight occupational and 
social impairment causes an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks. Resolving the benefit of the 
doubt in his favor, the veteran's PTSD disability picture 
more nearly approximates the criteria required for a 30 
percent evaluation, effective July 15, 1997. Symptoms of the 
scope and severity such as to warrant the next higher 
evaluation of 50 percent are not presently demonstrated. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.125-4.130, Diagnostic Code 9411.

In an Informal Hearing Presentation dated in February 1999, 
the veteran's representative indicated that the GAF score 
assigned by the VA examiner is inconsistent with his Axis IV 
finding of "moderate to severe psychosocial stressors, 
separation from current wife.  Poor financial condition", 
and the veteran's complaints.  The Board notes that Axis IV 
findings represent psychosocial and environmental problems 
that may affect the diagnosis, treatment and prognosis of the 
veteran's PTSD; they do not represent symptoms of the 
veteran's PTSD.  See DSM-IV at 41.  Moreover, although the 
representative believes a lower GAF score would be more 
appropriate, the Board defers to physicians who have 
expertise in medicine in determining the severity of a given 
disability.


ORDER

An original evaluation of 30 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

